COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-266-CR
                                                

 
ALISON BARKER                                                                 APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
         FROM COUNTY CRIMINAL
COURT NO. 3 OF DENTON COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered ADefendant=s
Withdrawal Of Defendant=s
Notice Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                                                                           PER
CURIAM
 
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)




 
DELIVERED: August 24, 2006




[1]See Tex. R. App. P. 47.4.